[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            April 2, 2008
                             No. 07-15487                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 07-22344-CV-PCH


BRUCE A. LAWRENCE, SR.,


                                                           Plaintiff-Appellant,

                                  versus

MIAMI-DADE COUNTY STATE ATTORNEY OFFICE,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 2, 2008)

Before ANDERSON, BLACK and HULL, Circuit Judges.

PER CURIAM:
       Bruce A. Lawrence, a state prisoner proceeding pro se, filed a petition for a

writ of mandamus in district court. Lawrence sought relief related to an ongoing

state case. Finding a federal district court may not issue a writ of mandamus

against state officers or interfere with, or dismiss, an ongoing state criminal case,

the district court sua sponte dismissed the petition, pursuant to 28 U.S.C. § 1915,

because Lawrence failed to state a claim.

       Lawrence does not challenge the district court’s findings of law regarding

the denial of his petition for a writ of mandamus, but rather merely repeats the

factual allegations underlying the petition. Accordingly, he has waived any

argument the district court erred when it dismissed his petition. See Greenbriar,

Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989) (holding when a

party “elaborates no arguments on the merits as to [an] issue in its initial or reply

brief . . . the issue is deemed waived”).

       Even if the argument is not waived, “federal courts have no general power to

issue writs of mandamus to direct state courts and their judicial officers in the

performance of their duties where mandamus is the only relief sought.” Lamar v.

118th Judicial Dist. Court of Tex., 440 F.2d 383, 384 (5th Cir. 1971).1 Because the



       1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               2
only relief Lawrence sought was a writ of mandamus compelling action from state

officials, not federal officials, the district court lacked jurisdiction to grant relief

and did not err in dismissing the petition.

       As for the request to dismiss the state case, a federal court may not interfere

with ongoing state criminal proceedings except in the most extraordinary

circumstances. See Younger v. Harris, 91 S. Ct. 746, 750 (1971). Under the

Younger abstention doctrine, to justify federal intervention, a petitioner “must

show manifest bad faith and injury that is great, immediate, and irreparable,

constituting harassment of the plaintiff in the exercise of his constitutional rights,

and resulting in a deprivation of meaningful access to the state courts.” Allee v.

Medrano, 94 S. Ct. 2191, 2210 (1974). Lawrence’s state criminal case was still

pending and he made no showing of manifest bad faith that is great, immediate,

ane irreparable, or lack of meaningful access to the state court. Thus, the district

court could not interfere in the state case.

       AFFIRMED.




                                               3